Title: To Benjamin Franklin from Richard Jackson, [16 January? 1772]
From: Jackson, Richard
To: Franklin, Benjamin


Dear Sir
  Southampton Buildings Thursday [January 16?, 1772]
I return you Monsr. D Anquetil’s Voyage, which I found reason to wish to read more attentively than I at first intended to have done.

The Evident carelessness and Ignorance of the Author in many Points and his palpable Malignity against the whole English Nation, in general, notwithstanding he is obliged to confess the Civility he received from Particulars, makes me doubt somewhat, every thing that depends on his Veracity.
This is the Day I was to have dined with you at the Mitre and I shall very well like to go; but as my first Intention was only founded on Dr. Mortons Invitation I do not feel in myself any Desire, to dine there, independent of that Invitation, or the Desire of your Company. Do not therefore call on me meerly to introduce me there. In case your Inclinations lead you to dine there, come to [me] and I shall like very well to dine there with you, but do [not] come on purpose. If Dr. Morton calls on me I will go, whether you come or not.
I send you a Letter and some papers from Mr. Galloway and am Dear Sir Yours sincerely
Rd Jackson

Understand me; I have not the least reluctance to go, if it is agreable to you.

 
Addressed: To / Benjamin Franklin Esq
